DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 17 are objected to because of the following informalities:  
As amended, claims 6 and 17 recites, inter alia, that the nucleation enhancing material protruding from the matrix are present in an areal density measured in “cm2.”  However, the density is measured as the number of particles per unit area which necessarily means that the units for the areal density should remain as “cm-2.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-10, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2007/0240635 to Gilbert Rancoule (“Rancoule”) in view of U.S. Patent Appl. Publ. No. 2012/0167817 to Freudenberg, et al. (“Freudenberg”) and further in view of U.S. Patent Appl. Publ. No. 2014/0127496 to Yu, et al. (“Yu”). 
Regarding claim 1
a vessel having a bottom wall and side walls surrounding an inner portion of the vessel (see, e.g., Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV which teach a crucible (1) having a bottom surface (21) and side walls (22)); 
a coating layer applied to inner surfaces of the bottom wall and the side walls, the coating layer comprising a temperature-resistant material compatible with ingot growth from molten silicon (see, e.g., Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV which teach a coating layer (3) comprised of up to 100% silica which coats inner surfaces of the bottom (21) and side walls (22) and which functions as a release layer);
a patterned protrusion layer applied at the inner surface of the bottom wall, the patterned protrusion layer comprising a matrix consisting of silicon nitride (see, e.g., Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV which further teach a surface layer (4) consisting of Si3N4 which is applied to an inner surface of the bottom wall (21)) and 
further comprising particles of a nucleation enhancing material which is adapted for forming a wetting agent when in contact with a liquid silicon melt with the particles locally protruding from the matrix (see specifically ¶[0018] and Table III which teach that the surface layer (4) may also comprise up to 50 wt. % SiO2 and up to 20 wt. % of silicon, the former of which is supplied as colloidal silica or 10 to 20 m silica grains, either or both of which would form a wetting agent and at least some of these particles would necessarily protrude or, alternatively, would be reasonably expected to protrude from the Si3N4
wherein the liquid silicon melt is to wet the particles on which the liquid silicon melt comes into contact (see, e.g., ¶¶[0001]-[0004] which teach that the crucible (1) is used to contain molten Si for the solidification of polycrystalline Si; accordingly, particles of SiO2 and/or silicon present within the surface layer (4) which come into contact with the melt will necessarily be wetted by the silicon melt).  
Rancoule does not explicitly teach that the patterned protrusion layer is applied in a manner to cause the particles to locally protrude from the matrix.  However, it is noted that the manner of applying the protrusion layer relates to a method for forming the crucible rather than its actual structure.  In this regard, the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact  identity of the claimed product or the prior art product cannot be determined by the Examiner.  
Even if it is assumed that the manner of causing the particles to locally protrude from the matrix carries patentable weight, this would have been obvious in view of Freudenberg.  In Figs. 1-3 and ¶¶[0013]-[0021] Freudenberg teaches an analogous 2, or Si3N4.  Then in ¶¶[0018]-[0019] Freudenberg further teaches that the nuclei (9) are provided on an inner side of the base (2) in such a way that they come in contact with the silicon melt even after a coating (8) is formed and that growth of a polycrystalline ingot originates on the nuclei (9).  Figure 3 specifically shows an embodiment in which the nuclei (9) locally protrude from the coating (8b).  Thus, an ordinary artisan would look to the teachings of Freudenberg and would be motivated to provide a plurality of particles of a nucleation enhancing material within the bottom surface layer (4) of Rancoule in a manner which causes the particles to locally protrude from the surface layer (4) with the motivation for doing so being to provide greater control over the nucleation process during crystal growth such that a crystal having the desired grain structure is obtained.  
Rancoule and Freudenberg do not explicitly teach that the particles of the nucleation enhancing material are irregularly distributed.  However, in Figs. 1A-C and ¶¶[0032]-[0059] Yu teaches an analogous system and method for the growth of crystalline Si ingots from the melt in which a plurality of irregularly distributed particles (22) provided at a bottom of the crucible (16) are utilized as a nucleation promoting layer (2).  In ¶¶[0053]-[0054] Yu specifically teaches that the particles (22) preferably possess a random geometry and may be comprised of poly-Si or SiC particles which are adapted for forming a wetting agent when in contact with a liquid silicon melt.  Then in Figs. 3-7 and ¶¶[0056]-[0059] Yu further teaches that the use of a plurality of irregularly distributed prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Rancoule and Freudenberg do not explicitly teach that the patterned protrusion layer is applied to the inner surface of the bottom wall exclusively.  However, in Figs. 1-4 and ¶¶[0032]-[0056] Yu teaches an analogous system and method for the growth of crystalline Si from a melt contained within a crucible or mold (16).  In Figs. 1A and 2 Yu specifically teaches embodiments in which a nucleation promotion layer (2) comprised of crystalline particles (22) or a plate (24) comprised of a high-melting-point material are provided exclusively at the inner surface of the bottom of the 
Regarding claim 3, Rancoule, Freudenberg, and Yu teach that the particles of the nucleation enhancing material are one of Silica sand (SiO2) particles, Silicon Carbide (SiC) particles and Carbon (C) particles (see, e.g., ¶[0018] and Table III of Rancoule which teach that the surface layer (4) may also comprise up to 50 wt. % SiO2 which is supplied as colloidal silica or 10 to 20 m silica grains which may be equated with the claimed nucleation enhancing material; alternatively, in ¶[0016] Freudenberg specifically teaches that the nuclei (9) may be comprised of, for example, a nucleation enhancing material such as SiO2; see also ¶[0054] of Yu which teach that the particles (22) may be comprised of SiC).  
Regarding claim 4, Rancoule and Freudenberg teach that the particles of the nucleation enhancing material have sizes of between 20 m and 2 mm (see, e.g., ¶[0018] and Table III of Rancoule which teach that the surface layer (4) may also comprise up to 50 wt. % SiO2 which is supplied as colloidal silica or 10 to 20 m silica grains which may be equated with the claimed nucleation enhancing material; alternatively, in ¶[0017] Freudenberg teaches that the nuclei (9) can have a size of between 0.01 to 50,000 m, and in particular between 1 and 500 m).  
Regarding claim 5, Rancoule teaches that the patterned protrusion layer has a thickness of between 0.3 mm and 3 mm (see, e.g., Table II which teaches that the surface layer (4) may have a thickness of between 100 and 300 m (i.e., between 0.1 and 0.3 mm) which touches the claimed range).  
Regarding claim 6, Rancoule and Yu do not explicitly teach that the particles of the nucleation enhancing material protruding from the matrix are comprised in the patterned protrusion layer with an areal density of between 1 to 10 cm2.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) may have a density of between 0.001 to 100 cm-2, more particularly between 0.03 and 5 cm2.  
Regarding claim 7, Rancoule teaches that the coating layer has a thickness of between 0.1 mm and 1 mm (see, e.g., Table I which teaches that the intermediate layer (3) may have a thickness of between 300 and 500 m (i.e., between 0.3 and 0.5 mm)).
Regarding claim 8, Rancoule teaches that the temperature-resistant material comprised in the coating layer is silicon nitride (see, e.g., ¶¶[0010]-[0026] as well as Table II which teach that the crucible (1) may also include a further intermediate layer (31) comprised of silicon nitride).  
Regarding claim 9, Rancoule teaches that the coating layer is applied using a first slurry comprising silicon nitride powder (As an initial matter it is noted that claim 9 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the manipulations of the recited steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table II of Rancoule teach that the crucible (1) may also include a further intermediate layer (31) comprised of silicon nitride which is formed from a silicon nitride powder provided in a slurry comprised of, inter alia, deionized water and a binder.).  
Regarding claim 10, Rancoule teaches that the patterned protrusion layer is applied using a second slurry comprising silicon nitride powder and particles of the nucleation enhancing material (As an initial matter and indicated supra with respect to the rejection of claim 9, it is noted that claim 10 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the manipulations of the recited steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table III of Rancoule teach that the surface layer (4) may be comprised of silicon nitride and is formed from silicon nitride powder and silica grains provided in a second slurry comprised of, inter alia, deionized water and a binder.  The added silica grains may be considered as particles of the nucleation enhancing material.  See also at least ¶[0024] of Freudenberg which teaches that the nuclei (9) may be formed using a carrier medium in the form of a paste or a liquid with dispersed nuclei.).  
Regarding claim 15, Rancoule does not explicitly teach that the particles of the nucleation enhancing material have sizes of between 100 m and 1 mm.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) can have a size of between 0.01 to 50,000 m, and in particular between 1 and 500 m.
Regarding claim 17, Rancoule does not explicitly teach that the particles of the nucleation enhancing material protruding from the matrix are comprised in the patterned 2.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) may have a density of between 0.001 to 100 cm-2, more particularly between 0.03 and 5 cm-2.  
Regarding claim 18, Rancoule teaches that the coating layer has a thickness of between 0.4 mm and 0.5 mm (see, e.g., Table I which teaches that the intermediate layer (3) may have a thickness of between 300 and 500 m (i.e., between 0.3 and 0.5 mm)).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancoule in view of Freudenberg and further in view of Yu and still further in view of U.S. Patent Appl. Publ. No. 2013/0065032 to Freudenberg, et al. (“Freudenberg II”). 
Regarding claim 16, Rancoule, Freudenberg, and Yu do not explicitly teach that the patterned protrusion layer has a thickness of between 1 mm and 2 mm.  However, in Figs. 1-3 and ¶¶[0043]-[0068] as well as elsewhere throughout the entire reference Freudenberg II teaches an analogous embodiment of a system and method for crystal growth by directional solidification of a melt (3) contained within a crucible (2).  The crucible (2) is provided with an insertion plate (4) at a bottom surface thereof which has a thickness in the range of 1 m to 10 mm and is preferably about 1 mm.  As specifically explained in ¶¶[0064]-[0066] it is preferable for the insertion plate (4) to be thick enough to prevent the diffusion of impurities from the container (2) into the melt (3).  Thus, in view of the teachings of Freudenberg II an ordinary artisan would be motivated to provide the surface layer (4) and/or nuclei (9) of Rancoule and Freudenberg, respectively, with a total .  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancoule in view of Freudenberg and further in view of Yu and still further in view of U.S. Patent Appl. Publ. No. 2012/0141704 to Sudo, et al. (“Sudo”). 
Regarding claim 19, Rancoule teaches that the coating layer is applied using a first slurry comprising silicon nitride powder and further comprising a binding agent, a dispersing agent and deionised water (As an initial matter it is noted that claim 19 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the manipulations of the recited steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the inter alia, deionized water and a binder.  Then in Fig. 1 and at least ¶[0030] Sudo teaches an embodiment wherein a crucible body (3) may be produced by mixing silica powder with a dispersion medium such as water.  A dispersant and a binder are added as needed to produce a slurry and, subsequently, a finished product having the desired properties.  Thus, in view of the teachings of Sudo an ordinary artisan would readily recognize that the slurry utilized to produce the intermediate layers (3) and (31) in the apparatus of Rancoule may further include a dispersing agent with the motivation for doing so being to ensure that the silicon nitride powder particles do not clump together.).  
Regarding claim 20, Rancoule teaches that the patterned protrusion layer is applied using a second slurry comprising silicon nitride powder and particles of the nucleation enhancing material and further comprising a binding agent, a dispersing agent and deionized water (As an initial matter it is noted that claim 20 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the manipulations of the recited steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table III of Rancoule teach that the surface layer (4) may be comprised of silicon nitride and is formed from silicon nitride powder and silica grains provided in a second slurry comprised of, inter alia, deionized water and a binder.  The added silica grains may be considered as particles of the nucleation enhancing material.  See also at least ¶[0024] of Freudenberg which teaches that the nuclei (9) may be formed using a carrier medium in the form of a paste or a liquid with dispersed nuclei.  Then in Fig. 1 and at least ¶[0030] Sudo teaches an embodiment wherein a crucible body (3) may be produced by mixing silica powder with a dispersion medium such as water.  A dispersant and a binder are added as needed to produce a slurry and, subsequently, a finished product having the desired properties.  Thus, in view of the teachings of Sudo an ordinary artisan would readily recognize that the slurry utilized to produce the surface layer (4) in the apparatus of Rancoule may further include a dispersing agent with the motivation for doing so being to ensure that the silicon nitride powder particles do not clump together.).  


Response to Arguments
Applicant's arguments filed August 4, 2021, have been fully considered, but they are not persuasive.  
Applicants argue that since the function of the silicon nitride surface layer (4) in Rancoule is to prevent adhesion of the molten Si to the crucible, there therefore is no teaching or suggestion to use locally protruding wettable particles from the surface layer (4).  See applicants’ 8/4/2021 reply, pp. 9-10.  Applicants’ argument is noted, but it is pointed out that the use of a silicon nitride release layer as per the teachings of Rancoule and the use of a plurality of locally protruding particles as per the teachings of Freudenberg are not mutually exclusive concepts.  The silicon nitride surface layer (4) of Rancoule can still function as a release layer even while using a plurality of locally protruding nucleation particles (9) as per the teachings of Freudenberg.  As explained in the Response to Arguments section of the May 7, 2021, non-final Office Action, in Freudenberg only a discrete number of nucleation particles (9) are used with substantially all of those nucleation particles being located at the bottom of the crucible.  Even if the crystallized Si adheres to the nucleation particles (9) it is only over a very small area compared to the entire interior surface area of the crucible and consequently any adhesion of the solidified ingot to the crucible or contamination arising from the nucleation particles would be minimal.  The use of nucleation particles (9) provide the added benefit of facilitating control over the nucleation and crystal growth process since solidification of the melt will preferentially initiate at the nucleation particles (9).  Finally, it is also pointed out that in at least ¶¶[0015]-[0016] Freudenberg teaches that the nuclei (9) may, in at least some embodiments, be comprised of silicon nitride which is the same material used 
Applicants subsequently argue that providing nuclei (9) which protrude from a coating and are anchored to the base as per the teachings of Freudenberg goes against the teachings of Rancoule and that the combination of Rancoule and Freudenberg falls outside the scope of claim 1.  Id. at pp. 10-11.  Applicants’ arguments are noted, but remain unpersuasive.  It is noted that in at least Figs. 2 and 3 Freudenberg teaches embodiments in which the nuclei (9) are not anchored in the crucible base (2), but instead merely rest upon the base as in Fig. 2 or are positioned within the coating (8) as in Fig. 3 such that the nuclei (9) locally protrude from the coating (8).  In this regard, once crystal growth has completed the nuclei (9) will be released from the coating along with the cast ingot and/or the ingot will separate from the nuclei (9) itself.  In either of these situations the use of nuclei (9) to promote and control the nucleation process does not go against the teachings of Rancoule since release of the cast ingot is not inhibited.  
Applicants then argue that the benefit from the use of nuclei (9) in Freudenberg comes from their structured or regular arrangement, that this is contrary to the teachings of Yu, and that the improvements in crystal quality attained in Yu are not from the random geometry of the nucleation promotion layer alone.  Id. at pp. 12-13.  As an initial matter it is pointed out that in ¶[0020], which was relied upon in the rejection of claim 1 supra, Freudenberg actually explicitly teaches that “the nuclei 9 can also be arranged randomly distributed.”  Accordingly, applicants’ arguments are directly contradicted by the teachings of Freudenberg which explicitly state that the nuclei (9) can be provided in a random .  
Finally, applicants argue that the combination of Rancoule, Freudenberg, and Yu is based on hindsight reconstruction.  Id. at pp. 13-14.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714